Case: 18-70016     Document: 00515759462          Page: 1    Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                     United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                   No. 18-70016              February 26, 2021
                                                               Lyle W. Cayce
                                                                    Clerk
   Faryion Edward Wardrip,

                                           Petitioner—Appellant Cross-Appellee,

                                       versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                          Respondent—Appellee Cross-Appellant.



                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:01-CV-247


                    ON PETITION FOR REHEARING
   Before Higginbotham, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          Faryion Edward Wardrip was convicted of capital murder and
   sentenced to death in Texas state court. After his efforts to obtain state



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-70016      Document: 00515759462          Page: 2   Date Filed: 02/26/2021




                                    No. 18-70016


   habeas relief failed, Wardrip filed a request for federal habeas relief. His
   federal habeas application presented arguments for relief under Section
   2254(d)(1) and Section 2254(d)(2). See 28 U.S.C. § 2254(d)(1), (d)(2).
   Regarding Wardrip’s claim for ineffective assistance of trial counsel
   (“IATC”) relating to his good works while in prison, the district court
   granted relief under Section 2254(d)(2), concluding that the state habeas
   court’s denial of relief was based on an unreasonable factual determination.
          The State of Texas appealed, and we reversed the district court’s
   grant of relief. See Wardrip v. Lumpkin, 976 F.3d 467 (5th Cir. 2020). We
   held that it was not an “unreasonable determination of the facts” for the state
   habeas court to conclude that Wardrip’s counsel “conducted a reasonable
   investigation that made him aware of Wardrip’s good conduct while in
   prison, and based on that investigation that [his counsel] made a reasonable
   strategic decision regarding what evidence to present, thus satisfying
   Strickland’s standard for effective assistance of counsel.” Id. at 477. We also
   held that “it was reasonable for the state court to conclude that whatever else
   [his counsel] might have done, the failure to take those steps had not
   prejudiced Wardrip.” Id. It was therefore improper to grant habeas relief
   under Section 2254(d)(2). See id.
          One matter we did not address, as Wardrip has emphasized in his
   Petition for Rehearing, was the argument that Section 2254(d)(1) also
   supports habeas relief. In district court, Wardrip argued that the state habeas
   court’s 2001 decision denying relief on his prison record IATC claim
   involved an unreasonable application of the Strickland standard as later
   explained by Williams v. Taylor, 529 U.S. 362 (2000), Wiggins v. Smith, 539
   U.S. 510 (2003), and Rompilla v. Beard, 545 U.S. 374 (2005). On appeal, he
   made a similar argument as an alternative ground for affirmance. The district
   court did not address the argument. Neither did we.




                                         2
Case: 18-70016     Document: 00515759462          Page: 3      Date Filed: 02/26/2021




                                   No. 18-70016


         Wardrip is correct that he is entitled to consideration by the district
   court of “unresolved challenges to his death sentence,” or, instead,
   explanation by this court as to “why such consideration [is] unnecessary.”
   See Corcoran v. Levenhagen, 558 U.S. 1, 2 (2009). We do not express an
   opinion on the merits of his Section 2254(d)(1) argument. The district court
   is better positioned to begin the consideration. We remand to the district
   court to determine whether Section 2254(d)(1) supports habeas relief.
         We GRANT the Petition for Rehearing and REMAND to the
   district court for consideration of whether Section 2254(d)(1) supports
   habeas relief. Only to this extent do we modify our previous opinion.




                                                     A True Copy
                                                             Attest

                                                     Clerk, U.S. Court of Appeals, Fifth Circuit

                                                     By: __________________________________
                                                                     Deputy

                                                     New Orleans, Louisiana




                                        3